Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Clint Mehall on 2/22/2021.

The application has been amended as follows: 
In the Claims
Claim 1, last line, please replace “generated by the respective inductor” with
	“generated by the respective inductor, 
	wherein each inductor is mounted above the pan at a distance above the surface of the bath”
Claim 3, line 1, please delete “the”
Claim 3, line 2, please replace “a distance” with “the distance”

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants arguments in Appeal Brief filed 2/15/2021 in combination with the following:
None of the prior art taken alone or collectively reasonably discloses a hot dip coating facility with inductors, wherein all the inductors of the facility are located above the pan at a distance above the surface of the bath as now instantly claimed and wherein one of the inductors above the pan includes a device for reversing the direction of the EM field, when taken in combination with the remaining structural limitations.  Specifically, as outlined the prior rejection of record, the prior art discloses facilities that include inductors at different locations (an inductor is mounted such that it is below the bath surface to move the dross) and the capability for reversing direction using the claimed device.  However, the prior art fails to discloses a facility that has only has inductors above the pan and bath surface (i.e. no inductors mounted below the bath surface or elsewhere) in combination with a device for reversing the direction of the EM field for one of those inductors so located.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P TUROCY/Primary Examiner, Art Unit 1718